
	
		III
		111th CONGRESS
		1st Session
		S. RES. 234
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mr. Conrad (for himself,
			 Mr. Enzi, and Mr. Cardin) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Save for Retirement Week 2009.
	
	
		Whereas people in the United States are living longer and
			 the cost of retirement continues to rise, in part because the number of
			 employers providing retiree health coverage continues to decline and retiree
			 health care costs continue to increase at a rapid pace;
		Whereas Social Security remains the bedrock of retirement
			 income for the great majority of the people of the United States, but was never
			 intended by Congress to be the sole source of retirement income for
			 families;
		Whereas recent data from the Employee Benefit Research
			 Institute indicates that, in the United States, less than
			 2/3 of workers or their spouses save for retirement, and
			 that the actual amount of retirement savings of workers lags far behind the
			 amount that will be needed to adequately fund their retirement years;
		Whereas saving for retirement is a key component to
			 overall financial health and security during retirement years;
		Whereas many workers may not be aware of retirement
			 savings options, or may not have focused on the importance of, and need for,
			 saving for retirement;
		Whereas many employees have access to defined benefit and
			 defined contribution plans to help prepare for retirement, yet many may not
			 take advantage of employer-sponsored defined contribution plans at all or to
			 the full extent allowed by the plans under Federal law;
		Whereas many workers saving for retirement through
			 tax-preferred savings plans have experienced declines in account values due to
			 the recent economic downturn and market decline, making continued contributions
			 all the more important;
		Whereas all workers, including public- and private-sector
			 employees, employees of tax-exempt organizations, and self-employed
			 individuals, can benefit from the advantages of tax-preferred savings plans,
			 and from increased awareness of the need to develop personal budgets, and
			 financial plans; and
		Whereas October 18 through October 24, 2009, has been
			 designated as National Save for Retirement Week 2009: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Save for Retirement Week 2009;
			(2)supports efforts
			 to raise public awareness of the need to use efficiently the substantial tax
			 revenues, estimated to exceed $127,000,000,000 for the fiscal year 2009 budget,
			 that subsidize retirement savings;
			(3)supports efforts
			 to raise public awareness of the importance of saving adequately for retirement
			 and of the availability of tax-preferred employer-sponsored retirement savings
			 plans; and
			(4)calls on States,
			 localities, schools, universities, nonprofit organizations, businesses, other
			 entities, and the people of the United States to observe National Save for
			 Retirement Week with appropriate programs and activities with the goal of
			 increasing the retirement savings for all the people in the United
			 States.
			
